UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


 SHAWALI KHAN,
           Petitioner,
                  v.                                          Civil Action No. 08-1101 (JDB)
 BARACK OBAMA, et al.,
           Respondents.


                                              ORDER

          Upon consideration of Khan's petition for a writ of habeas corpus, the other pending

motions in this case, the parties' several memoranda, the evidence presented and reviewed at the

evidentiary hearing, and the entire record herein, and for the reasons stated in the Memorandum

Opinion issued on this date, it is hereby

          ORDERED that Khan's motion to strike the supplement to the government's factual

return is DENIED; it is further

          ORDERED that the government's motion to file a second amended factual return is

GRANTED; it is further

          ORDERED that [220] Khan's motion for leave to file exhibits is GRANTED; and it is

further

          ORDERED that Khan's petition for a writ of habeas corpus is DENIED.

          SO ORDERED.

                                                                     /s/
                                                             JOHN D. BATES
                                                          United States District Judge

Date: September 3, 2010